Burch, J.
(concurring specially) : As I understand the matter, three sentences of the foregoing opinion express views of the court respecting the grounds for denying the motion to dismiss. They are that we must follow the procedure prescribed in the statute, that an instructed verdict is nevertheless a verdict, and that uncertainty and confusion would likely follow if any other interpretation of the statute were to be adopted.
One other consideration is important, and that is the good to be derived from allowing trial courts to review upon a motion for a new trial rulings made under the stress attending a trial.
For these reasons I am willing to hold down to the strict letter of the statute, deny the petition for a rehearing and allow the order denying the motion to dismiss to stand, notwithstanding the fact that in my estimation the logic of Sullivan v. Phenix Ins. Co., 34 Kan. 170, 8 Pac. 112, Wagner v. Railway Co., 73 Kan. 283, 85 Pac. 299, White v. Railway Co., 74 Kan. 778, 88 Pac. 54, and Van Tuyl v. Morrow, 92 Pac. 303, is clearly to the contrary.